DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims  1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US4316406)in view of Rainey (US9791166).
With respect to claim 1 Lind discloses  an air duct comprising:
A first chamber (see downward flow before passing through plate 1) and a second chamber (see
flow after the plate and before exiting), the first chamber being defined between an air handling device and the second chamber, and the second chamber being defined between the first chamber and the environment exterior to the air duct; 
A plurality of first openings (refer to perforated plate 1) between the first chamber and the
second chamber;
A plurality of second openings (see slots allowing for flow arrows in figure 4) between the

and a sound absorbing material (14) defining at least a portion of an interior surface of at least
one of the first chamber and the second chamber.
Lind does not disclose the sound absorbing material comprising a plurality of third openings in register with the plurality of first and second openings.
Rainey (figure 7b) discloses a sound absorption member wherein the absorbing material comprises a plurality of openings for the flow to pass through so that there is less backpressure on the flow.
It would have been obvious to incorporate such perforations to the sound absorption member to reduce backpressure on the flow while reducing the noise associated with the flow.
With respect to claim 2 Lind further discloses wherein the sound absorbing material is disposed
on at least a portion of an interior of the first chamber (see element 14 in the first chamber as shown in figure 6).
With respect to claims 3 and 4 Lind discloses the invention as claimed except wherein the sound absorbing material is disposed on at least a portion of an interior surface of the second chamber. As the sound absorbing material is disclosed it would have been obvious to locate it at any point within the device. This would constitute only rearranging the parts. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 5 Lind further discloses a body (see element 10) defining a periphery of
the air duct, the body comprising a first portion defining at least a portion of the first chamber and a second potion defining at least a portion of the second chamber.
With respect to claim 6 Lid further discloses comprising a wall dividing the air duct into the first
chamber and the second chamber (perforated plate 1), the wall defining at least a portion of the interior surface of the first chamber and the second chamber. 

end wherein the sound absorbing material extends along a portion of the length (that is element 14 extends along element 13).
With respect to claim 8 Lind further discloses wherein the plurality of second openings are
disposed between the plurality of first openings (by nature of being long continuous slot openings they pass between the circles which are upstream of them).
With respect to claim 9 Lind as modified discloses the invention as claimed except wherein the body is cylindrical. The shape of the body being cylindrical would have been an obvious matter to one of ordinary skill in the art based upon the desired space the device would be mounted within. This would not alter the purpose of the device nor the effects thereof in an unexpected way. 
With respect to claim 10 Lind further discloses wherein the body comprises a first portion separable form a second portion (see column 3 which described ease of dismantling the structure for cleaning and disinfecting).
With respect to claim 11 Regarding the use of snap fit connectors as such means of attachment are known means of mechanical connection they would have been obvious to use in place of any other conventional fastener type. The motivation for using a snap fit connection is that it requires no tools for connection and disconnection, as would be readily recognized by one of ordinary skill in the art at the time of the effective filing.
With respect to claim 12 Lind discloses a cross sectional area of the second chamber and the
first chamber as being equal as seen in figure 6.
With respect to claim 13 Lind as modified by Rainey discloses an air handling duct as claimed with the exception of the

 comfort would have been only an intended use of the duct and chamber structure of claim 1. One of ordinary skill in the art would have found this obvious before the time of the effective filing.
With respect to claim 14 Lind further discloses wherein the sound absorbing materialis disposed
on at least a portion of an interior of the first chamber (see element 14 in the first chamber as shown in
figure 6).
With respect to claims 15, 16 and 17 Lind discloses the invention as claimed except wherein the
sound absorbing material is disposed on at least a portion of an interior surface of the second chamber.
As the sound absorbing material is disclosed it would have been obvious to locate it at any point within
the device. This would constitute only rearranging the parts. It has been held that rearranging parts of
an invention involves only routine skill in the art. In reJapikse, 86 USPQ 70.
With respect to claim 18 Lind further discloses wherein the air duct further comprises a body
defining a periphery of the air duct (10), the body comprising a first portion defining at least a portion of
the first chamber and a second portion defining at least a portion of the second chamber (see figure 6).
With respect to claim 19 Lind further discloses wherein the plurality of second openings are
disposed between the plurality of first openings (by nature of being long continuous slot openings they
pass between the circles which are upstream of them).
With respect to claim 20 Regarding the use of snap fit connectors as such means of attachment
are known means of mechanical connection they would have been obvious to use in place of any other
conventional fastener type. The motivation for using a snap fit connection is that it requires no tools for
connection and disconnection, as would be readily recognized by one of ordinary skill in the art at the
time of the effective filing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837